Per Curiam.

Order reversed and motion to punish for contempt is in all respects denied, with costs to the appellant. The transactions complained of were not in essence a violation of the injunction. Some of those transactions were made with the approval of the insurance commissioners having jurisdiction. Other acts complained of were in the regular, normal course of the business of the companies involved, and to have prohibited them would have impaired the credit of those companies and resulted in detriment rather than benefit to the stockholders involved.
Peek, P. J., Glennon, Dore, Callahan and Shientag, JJ., concur.
Order unanimously reversed, with $20 costs and disbursements to the appellant, and the motion to punish for contempt in all respects denied.